                                       Case 3:19-cv-03674-WHA Document 106 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   THERESA SWEET, et al.,
                                  11                  Plaintiffs,                          No. C 19-03674 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   ELISABETH DEVOS, et al.,                            ORDER RE PARTIES' REVIEW OF
                                                                                           CLASS MEMBERS' COMMENTS
                                  14                  Defendants.                          AND OBJECTIONS
                                  15

                                  16        The Court has received a substantial number of comments and objections from class

                                  17   members regarding the parties’ proposed settlement. The parties shall please coordinate with

                                  18   the courtroom deputy to come to the San Francisco courthouse to review the comments and

                                  19   objections promptly following the August 20 deadline for their submission. Each party will

                                  20   receive one day to review the comments and shall please coordinate choices of dates between

                                  21   themselves. The parties shall also please note that masks are required for courthouse entry.

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: August 18, 2020.

                                  25

                                  26
                                                                                             WILLIAM ALSUP
                                  27                                                         UNITED STATES DISTRICT JUDGE
                                  28
